Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 1 of 9




         Exhibit A
      Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 2 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS


                            PRETRIAL ORDER NO. [  ]
                        (FOURTH CASE MANAGEMENT ORDER)

       AND NOW, this           day of                        , 2020, upon consideration of the

attached joint stipulation of counsel, submitted on behalf of their respective parties in the MDL to

govern the filing of new or amended complaints after September 1, 2019 and the scope of

discovery to be taken in those cases, it is hereby ORDERED that the Joint Stipulation is

APPROVED.

       It is so ORDERED.

                                                     BY THE COURT:



                                                     ____________________________
                                                     CYNTHIA M. RUFE, J.
       Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 3 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                      MDL 2724
    PRICING ANTITRUST LITIGATION                        16-MD-2724

                                                        HON. CYNTHIA M. RUFE
    THIS DOCUMENT RELATES TO:

    ALL ACTIONS


          JOINT STIPULATION FOR A FOURTH CASE MANAGEMENT ORDER
                       GOVERNING PHASE 2 DISCOVERY

          WHEREAS the Court entered a Case Management Order and Discovery Schedule on

October 24, 2019 (Pretrial Order No. 105, ECF 1135) (“PTO 105”) setting forth certain

deadlines for the management of and discovery schedule for cases pending in the MDL as of

September 1, 2019 (and, for the avoidance of doubt, neither PTO 105 nor this Joint Stipulation

applies to any Defendants named in this MDL for the first time in cases filed after September 1,

2019)1;

          WHEREAS the parties in the MDL have engaged in extensive, good faith negotiations to

identify and agree upon appropriate revised processes and deadlines relating to the filing of new

or amended complaints after September 1, 2019 and the process for and parameters of discovery

to be produced by Defendants in those cases;

          NOW, THEREFORE, it is jointly stipulated and agreed by and among the parties,

through their undersigned liaison counsel:




1
  For the avoidance of doubt, (i) neither this Joint Stipulation nor PTO 105 (nor the amendments
thereto, reflected in PTOs 110, 123, and 137) applies to any of the non-corporate Defendants,
and (ii) the corporate Defendants to whom this Joint Stipulation applies are identified in
paragraph 10.
         Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 4 of 9




         1.     All amendments as of right, or motions for leave to amend where required, with

respect to complaints filed between September 1, 2019 and July 10, 2020 may be filed pursuant

to the Federal Rules of Civil Procedure, so long as any amendment or motion for leave to amend

is filed on or before December 15, 2020. Notwithstanding that deadline, an amendment as of

right or a motion for leave to amend (where required) may be filed following resolution of a

Motion to Dismiss. For purposes of this Joint Stipulation, an amended complaint is considered

“filed” on the date it is filed as of right or the date that a related motion for leave to amend is

filed.

         2.     Defendants reserve the right to oppose any motion for leave to amend filed

pursuant to Paragraph 1.

         3.     Except for amendments following resolution of any Motion to Dismiss or

amendments as of right filed in response to any Motion to Dismiss, any new or amended

complaints filed after December 15, 2020 are beyond the scope of this Joint Stipulation. If any

new or amended complaints are filed after December 15, 2020, the parties shall promptly meet

and confer concerning any additional Case Management Orders that may be appropriate to

govern such complaint(s).

         4.     Pursuant to this Joint Stipulation, discovery shall proceed on all complaints filed

in this MDL from September 2, 2019 through and including December 15, 2020, as “Phase 2” of

document discovery. For the avoidance of doubt, all discovery taken of Defendants pursuant to

PTO 105 (and any amendments thereto) shall be understood to be “Phase 1” of document

discovery. Nothing in this Joint Stipulation is intended to affect Phase 1 document discovery,

which remains subject to PTO 105 (and related amendments).




                                                   2
      Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 5 of 9




       5.      Discovery shall not proceed under this Joint Stipulation on any generic

pharmaceutical molecule first introduced into the MDL (or any newly identified strength or

formulation of a previously identified molecule) via any new or amended complaint filed after

September 4, 2020.2

       6.      The parameters of discovery governed by this Joint Stipulation shall be negotiated

on the basis of those complaints amended or newly filed in this MDL from September 2, 2019

through and including September 4, 2020, and any related defenses.

       7.      For the avoidance of doubt, the parties to this Joint Stipulation agree that insofar

as any of the Plaintiffs listed in Paragraph 11 files a new or amended complaint from September

5, 2020 through and including December 15, 2020, or files a motion for leave to amend an

existing complaint from September 5, 2020 through and including December 15, 2020, any new

or unique allegations contained in that new or amended complaint shall not be asserted or relied

upon as a basis to seek modifications or adjustments to the scope of Phase 2 discovery.

       8.      The parties listed in Paragraphs 10 and 11 shall engage in global and/or individual

meet and confers regarding the following parameters of Phase 2 document discovery promptly

after service of Defendants’ Responses & Objections to Plaintiffs’ Second Set of Document

Requests:

               a. Additions to the global, agreed-upon Phase 1 document discovery search

                  terms relating to product names, defendant names, defendant domain names,




2
  The parties have been meeting and conferring to identify the strengths and formulations at issue
in the MDL. Those discussions have covered most, though not all generic pharmaceutical
molecules at issue in the MDL and are ongoing as of the date of this Joint Stipulation. The
parties will continue to meet and confer in good faith to complete those discussions.


                                                 3
      Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 6 of 9




                   and individual names, as well as to any Defendant-specific search term

                   modifications;

               b. Modifications to the Relevant Time Period (if any);

               c. Additional custodians (if any);

               d. Additional go-get documents (if any);

               e. Modifications to procedures for the review and production of documents (if

                   any);

               f. The parameters of Defendants’ structured data productions in Phase 2,

                   including the scope and timing of Defendants’ sales transaction data and cost

                   information for those products, formulations and strengths sued on after May

                   1, 2020;3

               g. Appropriate deadlines for document discovery governed by this Joint

                   Stipulation, including but not limited to substantial completion deadline(s) for

                   Defendants’ production of documents; and

               h. Any other issues raised by any party relating to Plaintiffs’ Second Set of

                   Document Requests (dated July 10, 2020).

       9.      The parties will prioritize scheduling depositions of witnesses associated with

bellwether cases.4 Depositions may proceed throughout the deposition period as to any party or

third-party witnesses in all cases.




3
  See PTO 139 (Exhibits A and B) (listing drugs, formulations, and strengths in the MDL as of
May 1, 2020).
4
  Nothing in this Joint Stipulation shall prejudice or waive any party’s ability to seek protective
orders pursuant to the Federal Rules of Civil Procedure.


                                                  4
      Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 7 of 9




       10.     The corporate Defendants subject to this Joint Stipulation and CMO are:5 Actavis

Elizabeth, LLC; Actavis Holdco U.S., Inc.; Actavis Pharma Inc.; Amneal Pharmaceuticals, Inc.;

Amneal Pharmaceuticals, LLC; Apotex Corp.; Ascend Laboratories, LLC; Aurobindo Pharma

USA, Inc.; Breckenridge Pharmaceutical, Inc.; Citron Pharma, LLC; Dr. Reddy’s Laboratories,

Inc.; Emcure Pharmaceuticals, Ltd.; Epic Pharma, LLC; G&W Laboratories, Inc.; Glenmark

Pharmaceuticals Inc., USA; Greenstone LLC; Heritage Pharmaceuticals, Inc.; Impax

Laboratories, Inc. (n/k/a Impax Laboratories, LLC); Lannett Company, Inc.; Lupin

Pharmaceuticals, Inc.; Mayne Pharma Inc.; Mylan N.V.; Mylan Pharmaceuticals, Inc.; Mylan,

Inc.; UDL Laboratories, Inc.; Par Pharmaceutical, Inc.; Par Pharmaceutical Companies, Inc.;

Endo International plc; Dava Pharmaceuticals, LLC; Generics Bidco I, LLC; Perrigo Company

plc; Perrigo New York Inc.; Sandoz Inc.; Fougera Pharmaceuticals Inc.; Sun Pharmaceutical

Industries, Inc.; URL Pharma Inc.; Mutual Pharmaceutical Company, Inc.; Taro Pharmaceuticals

Industries Ltd.; Taro Pharmaceuticals USA, Inc.; Teva Pharmaceuticals USA, Inc.; Barr

Pharmaceuticals, LLC; Pliva, Inc.; Upsher-Smith Laboratories, Inc.; Upsher-Smith Laboratories

LLC; Bausch Health Americas, Inc., f/k/a Valeant Pharmaceuticals International; Bausch Health

US, LLC, f/k/a Valeant Pharmaceuticals North America, LLC; Oceanside Pharmaceuticals, Inc.;

West-Ward Pharmaceuticals Corp. (n/k/a Hikma Pharmaceuticals USA, Inc.); Wockhardt USA

LLC; Morton Grove Pharmaceuticals, Inc.; Zydus Pharmaceuticals (USA), Inc.

       11.     The Plaintiffs subject to this Joint Stipulation and CMO are: the State Attorneys

General; the End-Payer Class Plaintiffs; the Direct Purchaser Class Plaintiffs; the Indirect




5
 The identification of any Defendant entity in this Paragraph does not constitute a waiver of any
objection that entity has made or will make concerning discovery, nor is such identification a
waiver of any pending or future motion to dismiss filed pursuant to Rule 12 of the Federal Rules
of Civil Procedure.


                                                 5
      Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 8 of 9




Reseller Class Plaintiffs; The Kroger Co.; Albertsons Companies, LLC; H.E. Butt Grocery

Company, L.P.; Smith Drug Company a/k/a J. M. Smith Corporation; United HealthCare

Services, Inc.; Humana Inc.; Health Care Services Corp.; Molina Healthcare, Inc.; MSP

Recovery Claims, Series LLC; Series PMPI, a designated series of MAO-MSO Recovery II,

LLC; MSPA Claims 1, LLC; Cigna Corp.; Rite Aid Corporation; Rite Aid Hdqtrs. Corp.; Harris

County, Texas; Nassau County, New York; Allegany County, New York; Clinton County, New

York; Cortland County, New York; Franklin County, New York; Fulton County, New York;

Greene County, New York; Herkimer County, New York; Lewis County, New York; Madison

County, New York; Montgomery County, New York; Niagara County, New York; Oswego

County, New York; Schenectady County, New York; Steuben County, New York; Suffolk

County, New York.



       It is so STIPULATED.



Dated: December __, 2020


 /s/ Roberta D. Liebenberg                          /s/ Dianne M. Nast
 Roberta D. Liebenberg                              Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                     NASTLAW LLC
 One South Broad Street, 23rd Floor                 1101 Market Street, Suite 2801
 Philadelphia, PA 19107                             Philadelphia, PA 19107
 215-567-6565                                       215-923-9300
 rliebenberg@finekaplan.com                         dnast@nastlaw.com

 Liaison and Lead Counsel for the End-Payer         Liaison and Lead Counsel for the Direct
 Plaintiffs                                         Purchaser Plaintiffs

 /s/ W. Joseph Nielsen                              /s/ William J. Blechman
 W. Joseph Nielsen                                  William J. Blechman
 Assistant Attorney General                         KENNY NACHWALTER, P.A.
 55 Elm Street                                      1441 Brickell Avenue
 P.O. Box 120                                       Suite 1100


                                              6
    Case 2:16-md-02724-CMR Document 1627-1 Filed 12/10/20 Page 9 of 9




Hartford, CT 06141-0120                       Miami, Florida 33131
Tel: (860)808-5040                            Tel: (305) 373-1000
Fax: (860)808-5033                            Fax: (305) 372-1861
Joseph.Nielsen@ct.gov                         E-mail: wblechman@knpa.com

Liaison Counsel for the States                Liaison Counsel for Direct Action Plaintiffs and
                                              Counsel for the Kroger Direct Action Plaintiffs

/s/ Jan P. Levine                             /s/ Sheron Korpus
Jan P. Levine                                 Sheron Korpus
TROUTMAN PEPPER HAMILTON SANDERS LLP          KASOWITZ BENSON TORRES LLP
3000 Two Logan Square                         1633 Broadway
Eighteenth & Arch Streets                     New York, New York 10019
Philadelphia, PA 19103-2799                   Tel: (212) 506-1700
Tel: (215) 981-4000                           Fax: (212) 506-1800
                                              skorpus@kasowitz.com
Fax: (215) 981-4750
Jan.Levine@troutman.com
                                              /s/ Sarah F. Kirkpatrick
/s/ Devora W. Allon                           Sarah F. Kirkpatrick
Devora W. Allon                               WILLIAMS & CONNOLLY, LLC
KIRKLAND & ELLIS LLP                          725 Twelfth Street, N.W.
601 Lexington Avenue New York, NY 10022       Washington, DC 20005
Tel: (212) 446-5967                           Tel: (202) 434-5958
Fax: (212) 446-6460                           skirkpatrick@wc.com
devora.allon@kirkland.com


/s/ Chul Pak
Chul Pak
WILSON SONSINI GOODRICH & ROSATI
Professional Corporation
1301 Avenue of the Americas, 40th Fl.
New York, NY 10019
Tel: (212) 999-5800
Fax: (212) 999-5899
cpak@wsgr.com

Defendants’ Liaison Counsel




                                          7
